DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This action is in response to Applicant Arguments/Remarks Made in an Amendment filed on August 15, 2022. Claims 1-2, 5-6, 9-10, 12-15, 18, 20, 24-35, 27-28, 30, 31, 34-38, and 41-42 are currently pending. Of the above claims, 28, 30-31, 34-38, and 41-42 are withdrawn from consideration. Claims 3-8, 11, 16, 17, 19-23, 26, 29, 32, 33, 39, 40, and 43 have been canceled. Therefore, claims 1-2, 9-10, 12-15, 18, 24-25, and 27 are rejected in this office action. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 9-10, 12-15, 18, 24-25, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9-10, 15, 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US Patent Publication 2013/0006278) “hereinafter “Mayer” in view of Non-patent literature: Tran et al., Recent Developments on Citric Acid Derived Biodegradable Elastomers, 2009, Recent Patents on Biomedical Engineering, Vol 2, No. 3, pages 1-4) “hereinafter ‘Tran’”.
Regarding claim 1, Mayer discloses a method of intracorporeally anchoring a device relative to bone (abstract), the method comprising:
a. creating a bone cavity (i.e. an opening in the bone is formed by antegrade or retrograde drilling or by punching [paragraph 0024]);
b. introducing a flowable composite ((6) flows through the passage (5) into the bone tissue of the tunnel wall [paragraph 0057]) into the bone cavity; and 
c. pressing an anchor component into the bone cavity (i.e. (3) and (13); wherein (13) presses (6) through the passage of (30) and into the bone tissue of the tunnel wall [paragraph 0057]); wherein the anchor component forces the composite into the small interstices of the bone wherein the composite sets in situ (i.e. hard tissue surface, trabecular structure and/or suitable structures or cavities are provided in the hard tissue surface [paragraph 0031]).
	Mayer fails to disclose wherein the composite comprises a citrate-based polymer selected from the group consisting of poly(1,8-octanediol-citrate) (POC), methacrylated POC (mPOC), a crosslinked urethane- doped polyester (CUPE), biodegradable photoluminescent polymer (BPLP), dual- crosslinkable poly (alkylene maleate citrate) (PAMC) and a clickable POC-based elastomer (POC-Click) and 
wherein the anchor component comprises a citrate-based polymer selected from the group consisting of poly(1,8-octanediol-citrate) (POC), methacrylated POC (mPOC), a crosslinked urethane- doped polyester (CUPE), biodegradable photoluminescent polymer (BPLP), dual- crosslinkable poly (alkylene maleate citrate) (PAMC) and a clickable POC-based elastomer (POC-Click)
	However, Tran teaches a citrate-based polymer composition, poly(1,8-octanediol-citrate) (POC) to treat a patient [abstract]. Tran discloses wherein the anchor component comprises a citrate-based polymer poly(1,8-octanediol-citrate) (POC) is a synthetic biodegradable elastomer that can be processed into 3D scaffolds for tissue engineering (abstract). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to substitute the liquefiable composition of Mayer with a citrate-based polymer composition, poly(1,8-octanediol-citrate) (POC) and construct an implantable device of a citrate-based polymer poly(1,8-octanediol-citrate) as taught by Tran in order to be incorporated into the patient’s anatomy as part of medical treatment (introduction). 
	Note: Mayer discloses wherein the anchor component and the composite are comprised of the same material [paragraph 0065]. 
Regarding claim 2, the modified Mayer’s method discloses wherein the anchor component defines one or more protrusions (i.e. the protrusions are formed by 4 and 5, see figure 1 annotated diagram below of Mayer).


    PNG
    media_image1.png
    502
    102
    media_image1.png
    Greyscale

Regarding claim 9, the modified Mayer’s method discloses wherein the composite further comprises calcium phosphate (i.e., poly (diol citrates) composites with hydroxyapatite, a calcium phosphate mineral, for bone tissue engineering (page 4; 2nd column, 2nd paragraph of Tran).
Regarding claim 10, the modified Mayer’s method discloses wherein the calcium phosphate is a part of a bioceramic (i.e. the calcium phosphate is part of a bioceramic composite; page 4; 2nd column, 2nd paragraph of Tran).
Regarding claim 15, the modified Mayer’s method discloses wherein the composite is biodegradable (abstract of Tran).
Regarding claim 24, the modified Mayer’s method discloses wherein the composite further comprises calcium phosphate (i.e., poly (diol citrates) composites with hydroxyapatite, a calcium phosphate mineral, for bone tissue engineering (page 4; 2nd column, 2nd paragraph of Tran).
Regarding claim 25, the modified Mayer’s method discloses wherein the calcium phosphate is a part of a bioceramic (i.e. the calcium phosphate is part of a bioceramic composite; page 4; 2nd column, 2nd paragraph).
Regarding claim 27, the modified Mayer’s method discloses wherein the anchor component and the composite are made in whole or in part from the same material ([paragraph 0065] of Mayer).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US Patent Publication 2013/006278) and Tran et al. (Non-patent literature “Recent Developments on Citric Acid Derived Biodegradable Elastomers”), further in view of Armand et al. (US Patent 5,350,646), hereinafter “Armand”.
Regarding claim 12, the modified Mayer’s method fails to disclose wherein the composite is crosslinked in situ.
However, Armand teaches ionically conductive polymeric materials, wherein the polymer may be crosslinked in situ (Col. 3, lines 45-46). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the modified Mayer’s method with a composite crosslinked in situ in view of Armand in order to provide a material with an ionically conductive property (Col. 1, lines 7-8).
Regarding claim 13, the modified Mayer’s discloses wherein the composite is crosslinked by a polycondensation reaction (Col. 3, lines 50-51).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US Patent Publication 2013/006278), Tran et al. (Non-patent literature “Recent Developments on Citric Acid Derived Biodegradable Elastomers”), Armand et al. (US Patent 5,350,646), further in view of Pathak et al. (US Patent Publication 2003/0012734), hereinafter “Pathak”.
Regarding claim 14, the modified Mayer’s method fails to disclose wherein the composite is crosslinked by free radical polymerization.
	However, Pathak teaches a biocompatible crosslinked polymer, crosslinked by free radial polymerization ([paragraph 0048] of Pathak).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Mayer’s method with a biocompatible crosslinked polymer, crosslinked by free radial polymerization in view of Pathak in order to control the rate of degradation (abstract). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US Patent Publication 2013/0006278) “hereinafter “Mayer” in view of Tran et al. (Non-patent literature “Recent Developments on Citric Acid Derived Biodegradable Elastomers”) “hereinafter ‘Tran’”.
Regarding claim 18, the modified Mayer’s method fails to disclose wherein the composite is applied below the anchor component and on top of the anchor component.
	However, Mayer in an alternative embodiment (Figure 25) teaches a composite applied below (6.1) the anchor component (3) and on top (6) of the anchor component (3). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Mayer with a composite applied below and above the anchor component in view of Mayer depicted in embodiment 25 wherein the composite extends all around the fastener with the anchoring surface portion arranged proximally and distally in order to rigidly fix the fastener [paragraph 0102].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday-Friday (8am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/Examiner, Art Unit 3775     

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775